Case 8:20-cv-01497-WFJ-JSS Document 7-8 Filed 07/20/20 Page 1 of 3 PagelD 204

EXHIBIT
cot”
Case 8:20-cv-01497-WFJ-JSS Document 7-8 Filed 07/20/20 Page 2 of 3 PagelD 205

coc Paycheck Protection Program OMB Control No.: 3245-0407
ie Borrower Application Form Expiration Date: 09/30/2020

 

[_|Sole proprietor [_]Partnership. [_]C-Corp [_]S-Corp [/JLLC [_]s01(c)(3) nonprofit [_]independent Contractor [_]Other
Es igile self-employed inaividual 1_E Js04(ey9) veterans organization [ |Tribal business (sec. SIMONE) of Small Business Act)

DBA or Tradename if applicable

 

 

 

 

 

Business Legal Name

 

BANTOCK ENTERPRISES LEC

 

-Business Primary Address

 

37100 us Highway 19 North
Palm Harbor, FL 34684

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Business TIN (EIN, SSN) . Business Phone
651003414 (813) 758-8801
—_ coe Primary Contact | Email Address
RICHARD BANTOCK rbantock1@gmail.com
*” ‘Average Monthly. 2.5 + EIDL, Net of Advance (if Applicable) .
Payroll: $6,384 oe a Equals Loan Request: $15,900 Number of Employees: | 10
Purpose.of the loan (select more than one): | [Y|Payroll_ [Y}Lease / Mortgage Interest [y]Utilities [_]Other (explain):
Applicant Ownership
List all owners of 20% or more of the equity of the Applicant. Attach a separate sheet if necessary. If no owners are listed, refer to Addendum C.
Owner Name =} Titles "| Ownership % TIN (EIN, SSN) Address
RICHARD BANTOCK —_| OWNER 100 595409269 seed NANA PALM HARBOR, FL

 

 

 

 

 

if questions (1) or (2) below are answered "Yes", the loan will not be approved.

 

[oo Question oe | Yes | No |

1. Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible, Oo
voluntarily excluded from participation in this transaction by any Federal department or agency, or presently involved in any
bankruptcy?

2. Has the Applicant, any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a direct or gq
guaranteed loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and
caused a loss to the government?

3. Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other oO
business? If yes, list all such businesses and describe the relationship on a separate sheet identified as addendum A.

4, Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes, a
provide details on a separate sheet identified as addendum B.

if questions (5) or (6) are answered "Yes", the loan will not be approved.

5. Is the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject to an oO
indictment, criminal information, arraignment, or other means by which formal criminal charges are brought in any
jurisdiction, or presently incarcerated, or on probation or parole?

initial here to confirm your response to question 5 -> KO

6. Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1) been convicted; aq
2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been placed on any form of parole or
probation (including probation before judgment)?

Initial here to confirm your response to question 6 -> Ke

7. Is the United States the principal place of residence for all employees of the Applicant included in the Applicant’s payroll Oo
calculation above?

8. Is the Applicant a franchise that is listed in the SBA’s Franchise Directory? oO

SBA Form 2483 (04/20)
Case 8:

20-cv-01497-WFJ-JSS Document 7-8 Filed 07/20/20 Page 3 of 3 PagelD 206

Paycheck Protection Program
Borrower Application Form

By Signing Below, You Make the Following Representations, Authorizations, and Certifications

CERTIFICATIONS AND AUTHORIZATIONS

I certify that:

I have read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand them.
The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the
Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus Aid,
Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Rule).

The Applicant (1) is an independent contractor, eligible self-employed individual, or sole proprietor or (2) employs no more than the
greater of 500 or employees or, if applicable, the size standard in number of employees established by the SBA in 13 C.F.R. 121.201 for
the Applicant’s industry.

« I will comply, whenever applicable, with the civil rights and other limitations in this form.
* All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the

Paycheck Protection Program Rule.
To the extent feasible, | will purchase only American-made equipment and products.

* The Applicant is not engaged in any activity that is illegal under federal, state or local law.

Any loan received by the Applicant under Section 7(b)(2) of the Small Business Act between January 31, 2020 and April 3, 2020 was for
a purpose other than paying payroll costs and other allowable uses loans under the Paycheck Protection Program Rule.

For Applicants who are individuals: | authorize the SBA to request criminal record information about me from criminal justice agencies for the
purpose of determining my eligibility for programs authorized by the Smali Business Act, as amended.

CERTIFICATIONS

The authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:

Kb

KE

SB.
FB.

Sb.
SK
Kb.

Ke

The Applicant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid
independent contractors, as reported on Form(s) 1099-MISC.

Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

The funds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility
payments, as specified under the Paycheck Protection Program Rule; I understand that if the funds are knowingly used for
unauthorized purposes, the federal government may hold me legally liable, such as for charges of fraud.

The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant’s
payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered
utilities for the eight-week period following this loan.

1 understand that loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
covered rent payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payroll costs.

During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and will not receive
another loan under the Paycheck Protection Program.

I further certify that the information provided in this application and the information provided in afl supporting documents and forms
is true and accurate in all material respects. ! understand that knowingly making a false statement to obtain a guaranteed loan from
SBA is punishable under the law, including under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a fine
of up to $250,000; under 15 USC 645 by imprisonnient of not more than two years and/or a fine of not more than $5,000; and, if
submitted to a federally insured institution, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not
more than $1,000,000.

1 acknowledge that the lender will confirm the eligible loan amount using required documents submitted. | understand, acknowledge
and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives, including
authorized representatives of the SBA Office of Inspector General, for the purpose of compliance with SBA Loan Program
Requirements and all SBA reviews.

TUHWMO BICOGK 5/26/2020

Signature of Authorized Representative of Applicant Date
108.191.91.104 / 2020-05-26 12:51:24

RICHARD BANTOCK OWNER

Print Name Title

SBA Form 2483 (04/20)
